Citation Nr: 1811639	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a low back condition.

2.  Entitlement to a separate compensable rating for left lower extremity radiculopathy prior to September 7, 2010, and entitlement to an initial rating in excess of 10 prior to June 9, 2015 and in excess of 20 percent thereafter.

3.  Entitlement to a separate compensable rating for right lower extremity radiculopathy prior to June 9, 2015, and entitlement to an initial rating in excess of 10 thereafter. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The matter was remanded in August 2013 for a Board hearing, conducted in November 2017.  A copy of the transcript is of record.  

During the course of the appeal, the Veteran was granted service connection for lower extremity radiculopathy in February 2012 (left) and April 2016 (right) RO rating decisions, associated with the her low back condition.  The matters are considered part and parcel of her initial increased rating claim for her low back condition on appeal and the Veteran has not expressed satisfaction with the ratings.  Thus, the matters have been characterized as reflected on the title page of this decision to better reflect the Veteran's contentions.  See 38 C.F.R. § 4.71a, Note (1). General Rating Formula for Diseases and Injuries of the Spine; AB v. Brown, 6 Vet. App. 35 (1993).

Finally, in light of the Veteran's continued full-time employment, the Board finds a claim for a total disability evaluation based upon individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA spine examination in April 2016.  During the November 2017 Board hearing, the Veteran, through her representative requested an updated examination to accurately address the nature and severity of her low back condition.  In this regard, the Veteran provided testimony of a possible worsening of her low back condition.  For example, she testified of urinary frequency and that she often had to pick her left leg up to get it into a vehicle, as it often "drags" due to pain.  Further, it appears she may have obtained a preferred parking spot at work due to ambulation difficulties getting from her car into her office, due, in part, to low back pain, as reflected in her testimony and VA records from May 2017.  As such, the Board finds an additional VA examination is warranted.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Madison VAMC beyond May 2017 and the Milwaukee VAMC beyond July 2016.  


2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the current severity of her low back condition.  

All symptoms of the Veteran's low back condition and all clinical findings should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.  

Include range of motion testing in active and passive motion, and while weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Address any neurological manifestations due to the lumbar spine disability, including the Veteran's assertions of bladder problems.  

A complete rationale for all opinions should be provided.  If the examiner is unable to provide any of the requested information, he or she should clearly explain why that is so.  

3.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




